SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 3)1 EMS Technologies, Inc. (Name of Issuer) Common Stock, $.10par value (Title of Class of Securities) 26873N108 (CUSIP Number) Jerome J. Lande MMI Investments, L.P. 1370 Avenue of the Americas New York, New York 10019 (212) 586-4333 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 20, 2010 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) 1The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). - Page 1 of12 - CUSIP No. 26873N108 1. NAMES OF REPORTING PERSONSMMI Investments, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7. SOLE VOTING POWER BENEFICIALLY OWNED BY 8. SHARED VOTING POWER - 0 - EACH REPORTING 9. SOLE DISPOSITIVE POWER PERSON WITH 10. SHARED DISPOSITIVE POWER - 0 - AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.7% TYPE OF REPORTING PERSON PN - Page 2 of12 - CUSIP No. 26873N108 1. NAMES OF REPORTING PERSONSMMI Plus, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS WC 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7. SOLE VOTING POWER BENEFICIALLY OWNED BY 8. SHARED VOTING POWER - 0 - EACH REPORTING 9. SOLE DISPOSITIVE POWER PERSON WITH 10. SHARED DISPOSITIVE POWER - 0 - AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% TYPE OF REPORTING PERSON PN - Page3 of12 - CUSIP No. 26873N108 1. NAMES OF REPORTING PERSONSMCM Capital Management, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS AF 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 7. SOLE VOTING POWER BENEFICIALLY OWNED BY 8. SHARED VOTING POWER - 0 - EACH REPORTING 9. SOLE DISPOSITIVE POWER PERSON WITH 10. SHARED DISPOSITIVE POWER - 0 - AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.7% TYPE OF REPORTING PERSON OO - Page4 of12 - CUSIP No. 26873N108 1. NAMES OF REPORTING PERSONSClay B. Lifflander 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) x (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES 7. SOLE VOTING POWER - 0 -* BENEFICIALLY OWNED BY 8. SHARED VOTING POWER - 0 - EACH REPORTING 9. SOLE DISPOSITIVE POWER - 0 -* PERSON WITH 10. SHARED DISPOSITIVE POWER - 0 - AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON - 0 -* CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0%* TYPE OF REPORTING PERSON IN * See Item 5. - Page5 of12 - CUSIP No. 26873N108 The following constitutes Amendment No.3 to the Schedule 13D filedby the undersigned ("Amendment No.3"). This Amendment No.3 amends the Schedule 13D as specifically set forth. Item 2. Identity and Background Item2 is hereby amended and restated to read as follows: (a)This statement is being filed on behalf of (i) MMI Investments, L.P., a Delaware limited partnership (“MMI Investments”), (ii) MMI Plus, L.P., a Delaware limited partnership (“MMI Plus”), (iii) MCM Capital Management, LLC, a Delaware limited liability company that is the sole general partner of MMI Investments and MMI Plus (“MCM”) and (iv) Clay B. Lifflander (“Mr. Lifflander”).Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.”Set forth on Schedule I, annexed to this Statement and incorporated herein by reference, is the name, business address and present principal occupation or employment, and the name and address of any corporation or other organization in which such occupation or employment is conducted, of each voting member (each of whom is also an executive officer) of MCM as of the date hereof. (b)The principal business address of MMI Investments, MMI Plus, MCM and Mr. Lifflander is 1370 Avenue of the Americas, New York, New York 10019. (c)MMI Investments and MMI Plus are engaged primarily in the business of investing in publicly traded securities.MCM is the sole general partner of MMI Investments and MMI Plus and its principal business is investing in publicly traded securities.The principal occupation of Mr. Lifflander is serving as President of MCM. (d)No Reporting Person nor, to each Reporting Person’s knowledge, any individual listed on Schedule I, is required to disclose legal proceedings pursuant to Item 2(d) of Schedule 13D. (e)No Reporting Person nor, to each Reporting Person’s knowledge, any individual listed on Schedule I, is required to disclose legal proceedings pursuant to Item 2(e) of Schedule 13D. (f)To each Reporting Person’s knowledge, each of the individuals identified on Schedule I is a citizen of the United States. - Page6 of12 - CUSIP No. 26873N108 Item 3. Source and Amount of Funds or Other Consideration Item 3 is hereby amended and restated to read as follows: The aggregate purchase price of the1,182,000 Shares owned by MMI Investments is $19,578,237; the source of funds is MMI Investments' working capital. The agreegate purchase price of the 2,700 Shares owned by MMI Plus is $50,046; the source of funds is MMI Plus' working capital. MMI Investments and MMI Plus effect purchases of securities primarily through margin accounts maintained for them with prime brokers, which may extend margin credit to them as and when required to open or carry positions in the margin accounts, subject to applicable federal margin regulations, stock exchange rules and the prime brokers’ credit policies.In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the accounts. Item 4. Purpose of Transaction Item 4 is hereby amended to add the following: On December 20, 2010, MMI Investments delivered a letter to the Issuer reiterating its belief that despite the Issuer’s subscale and disjointed operations and its poor financial and stock price performance over the long-term, it remains a highly valuable franchise with assets that should be monetized through a sale of the company. MMI Investments stated that such an outcome could be achieved promptly and generate significantly higher value without the time and operational risk of maintaining the status quo. Furthermore, MMI Investments expressed its view that a strategic alternatives review process at this time would also benefit from a robust mergers and acquisitions market and that this highly conducive environment coupled with the Issuer’s attractive, undervalued assets provide the Board with an excellent opportunity to achieve an optimal outcome for stockholders. A copy of the letter is attached as an exhibit hereto and is incorporated herein by reference. - Page7 of12 - CUSIP No. 26873N108 Item 5. Interestin Securities of the Issuer Item5 is hereby amended and restated to read as follows: (a)-(b)The aggregate percentage of Shares reported owned by each Reporting Person is based upon15,310,524 Shares outstanding as of November 5, 2010, which is the total number of Shares outstanding as reported in the Issuer's Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on November 9, 2010. As of the close of business on December 17, 2010, MMI Investments directly owned1,182,000 Shares, constituting approximately 7.7% of the Shares outstanding.MMI Investments has the sole power to direct the vote and disposition of such Shares on the date of this Statement.As of the close of business on December 17, 2010, MMI Plus directly owned 2,700 Shares, constituting approximately 0.0% of the Shares outstanding.MMI Plus has the sole power to direct the vote and disposition of such Shares on the date of this Statement. MCM does not directly own any Shares.However, by virtue of being the general partner of MMI Investments and MMI Plus, MCM may be deemed to be the beneficial owner of the Shares owned by MMI Investments and MMI Plus and to have sole power over the voting and disposition of such Shares as a result of its having the sole power to make voting and disposition decisions on behalf of MMI Investments and MMI Plus with respect to such Shares.MCM disclaims beneficial ownership of such Shares, except to the extent of its pecuniary interest therein.Mr. Lifflander does not directly own any Shares.However, as a member of a “group” for the purposes of Rule 13d-5(b)(1) of the Securities Exchange Act of 1934, as amended, Mr. Lifflander may be deemed to beneficially own the Shares owned by MMI Investments and MMI Plus.Mr. Lifflander disclaims beneficial ownership of such Shares, except to the extent of his pecuniary interest therein. Except as described above, as of the date hereof, to each Reporting Person’s knowledge, none of the persons listed on Schedule I owns any Shares or has any right to acquire, directly or indirectly, any beneficial ownership of Shares. (c)Except for the open market purchases of Shares by MMI Investments and MMI Plus set forth in Schedule II attached hereto and incorporated herein by reference, there have been no transactions with respect to the Shares since the filing of Amendment No. 2 to the Schedule 13D by MMI Investments, MMI Plus, MCM or Mr. Lifflander, or, to each Reporting Person’s knowledge, any of the persons listed on Schedule I. (d)No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e)Not applicable. - Page8 of12 - CUSIP No. 26873N108 Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer Item6 is hereby amended to add the following: On December 20, 2010, the Reporting Persons entered into a Joint Filing Agreement in which the Reporting Persons agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to securities of the Issuer, to the extent required by applicable law.A copy of this agreement is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 7. Material to be Filed as Exhibits Item 7 is hereby amended to add the following exhibit: Letter from MMI Investments, L.P. to EMS Technologies, Inc. dated December 20, 2010. Joint Filing Agreement by and among MMI Investments, L.P., MMI Plus, L.P., MCM Capital Management, LLC and Clay B. Lifflander, dated December 20, 2010. - Page9 of12 - CUSIP No. 26873N108 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:December 20,2010 MMI INVESTMENTS, L.P. By: MCM Capital Management, LLC General Partner By: /s/ JEROME J. LANDE Jerome J. Lande Executive Vice President MMI PLUS, L.P. By: MCM Capital Management, LLC General Partner By: /s/ JEROME J. LANDE Jerome J. Lande Executive Vice President MCM CAPITAL MANAGEMENT, LLC By: /s/ JEROME J. LANDE Jerome J. Lande Executive Vice President /s/ CLAY B. LIFFLANDER Clay B. Lifflander - Page10 of12 - CUSIP No. 26873N108 SCHEDULE I MCM Capital Management, LLC (“MCM”) Voting Members and Executive Officers Name and Business Address Position and Principal Occupation John S. Dyson 1370 Avenue of the Americas New York, New York 10019 Voting Member and Chairman of MCM; Voting Member and Chairman of Millcap Advisors, LLC (“Millcap”), a Delaware limited liability company 1370 Avenue of the Americas, New York, New York 10019 Clay B. Lifflander 1370 Avenue of the Americas New York, New York 10019 Voting Member and President of MCM; Voting Member and President of Millcap - Page11 of12 - CUSIP No. 26873N108 SCHEDULE II Transactions in the Shares Since the Filing of Amendment No.2 to the Schedule 13D Shares of Common Stock Purchased / (Sold) Price Per Share($) Date of Purchase / Sale MMI Plus, L.P. 12/6/2010 12/8/2010 - Page12 of12 -
